19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
          Del Val Affidavit (Translation) (With Certification) Pg 1 of 11




                   1-7 jiqiqxg
                                                                                            [9 IIND NOI1VSI1S3ANI
                                                                                             samido IVIONVNIJ do
                                                                                        NOI1V9I1S3ANI 3H1 MOd 30lddC
                                                                                            s.aoinoasojjd ivaiNgo
                                                                                                   -loiaisio
                                                                                            nvaaaad 3 H I do goiddo
[sjn(eu6is]                                                                            quia lV^aN39lSiJlQJ.n03SOyd
                                                                                                :spBSJ ;ein IBSS]
              sqa JOJ eui 3SUTe6e ^uejaeM ^sajjs UP snssx o^ A ^ T Q DOT
              ^o ^jnoo aotJtsdns stn uioaj sBpnr ^uauiuBxeJiv 9^5 peisanbai noA •
              sxq^ 91 Axnr uo 'S^USAB essqi jo ixnsej e se 'leqq. s^e«e osie me i
                                                     •aii 'aid sriMiaa OHDSN OHO pus 'an 'axa
              snanvi oasaN oao '-an: 'aid snixaoa 0H33N oao " a n               'aid sniaawi OHDHN
              OHO ''an 'Sid SQOaa 0H9aN Oao SST^TIUS aqi jo A^jsdojd seojnosaj jo
              esn jadojdmx eq^ jo ^ S T S U O D AiTEOTseq qDiqM S^OE       'jgissop U O T ^ B 6 T I S 3 A U T
              sxq^ UT pa^efix^seAut S^OB sq^ Joj pasnDDS aq^ jo auo se pa^ETSJ uaaq seq
              pBuBxsaapun sxqi 3^45 erpaui x B U O T ^ e u 3 M1 qBriOjqq. AT^USOSJ paujeax I
                           :ieq^ a^e^s PUB iBadde 'aoodsai anp Tie Mlxn 'noA eiojaq pue
              iKBuioa?    asuagap Aui SB ISSO^NV SYOTSXaH OOtreHHaj ^W ^uxodde 'sajnpaDOJd
              XBUXUIXJO   jo   apoo   XEUOXSBN    aqi   50   suoxsxAoad   axqeoxxddB       P U B paT.exa^
              jaqao pue 5X1 '£11      .'sa^B^s U B O X X B W pa^xun aq^ 30 uox^n^x^suoo xeox^TTOd
              aq^ jo IIIA uox^oasqns        'a uot^oas       'OS axox^xs jo suoxstAOJtd aq^ uo
              paseq .'A^xo ooxxaH ux 'OOOIT iO          'ofi-x^pxH TenfeTW eTPI^^TV 'oada^xn(3BqD
              ap setuoi 'Z-qzi    Buxnbjew ap janfiusjag xxx3 ut pa^eoox aeqa ssaooad jo
              aoiAjas 201 ssajppe se fiuxAEq 'jaxssop UOX^BSX^SSAUX sxq^ ux ^uBpuajap
              EB A^xoedeo Aui ux '3q5xj UMO Aq 'vianaAaHoa IYA laa O S N O T Y                    'I
                                                                                 • A U O ooixaw
                                                 NI ivaaNSs AaNaoixv awi so aou^o a m woaa
                                                 'S3WIH0 IVIONVNIJ JO 301.3.30 N0I1VDIIS3ANI
                                                 IVaiNHO SHI WOHJ „D» AOHaOV 3NIl¥3IlSaANI
                                                 ao 'aaisaaav SNOsyaa IQOHXIM 9 IINO HDavasay
                                                 JO   ayan   'HOinoasoad   onand     aaioaasaa
                                                                                     [30IJJO IVUINHD
                                                                                         aaAiaoja
                                                                                        em'zzorw
                                                                               S3UJU3 |E[3UBUIJ JO U0Ue8t]S3AU[
                                                                               sqj JOJ aojyo s.JoinsssoJd 1BJ1U33
                                                             • naaNaa             suoue9jjsaAui amuo [BJiuao
              TH   5oi    aaisanOan    Nivsyve     vaTta     : iDarans       jo SSIJJO ^jndaQ s.joinossojd siiqnj
                                                                                         SpE3J JEqi |E3S]
                   sioz-eo/iSiLOO/a/ST-in/i/aaa-io
            Del Val Affidavit (Translation) (With Certification) Pg 2 of 11
  19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                                [9 IIND NOI1V9I1S3ANI
                                                                                               sgwiyo nviONVNid do
                                                                                          N0UV3IJ.S3ANI 3Hi dOd SOIddC
                                                                                            S-acnnossoyd ivaiNao
                                                                                                    xoiyisra
                                                                                             ivusaad SHX do soiddo
     uo anu-puoo 05 ^x JOJ               'Aueduioo aq^ mojj apxse deas 03 p spxo^B^S^fHnoaSOad
     qojBH ux Axxnjssaoonsun papua 3eti5 'eoxiaiuv 30 sa^e^s p& JHUI-I 'aumx I'lam
     jo A^xo aq:} ux uoxaexaoSau pue uoxiBxpaut jo ssaoojd 6uox B JS^JV "' e fei
     JO ssauxsnq 'oxfia^BJ^s 'xexoueuxj jaq^aqw 'suoxsxoap s.dnoifi aq^
     oqM auo aq^ SB« pue AUBQUIOO aq3 jo aBjeqo UT SPM oqn 'a^xqM TT9 oxezuoo
     o^ 'ST ^eq^ 'oao a m                03 pa^^odaj 1 -dnoifc aq^ 30 saxueduioo ^uajajjxp
     aqi IUOJJ sja«od jBraAas pa^usaS SBM I 'jaoxjjo x^^9! jeTR^ s ¥ -soueoxxaH
     soaxo^^ad q^TM S^OBJIUOO s.Aueduioo aq3 jo uox^Bisdajd pus uox^sx^oSau
     aq^ ux AxaAT^op pa^Bdxox^Jed OSXB I -sxaAMBx T^uia^xa qax« Bux^Buxpjooo
     pus        dnoj6   aq^   jo    S^OBJIUOO       xe:rSASS    Bux^exioBau      pue fiuxMaxAaJ jo
     aSjeqo ux OSXB SBM I -sensst JoqBX P u e ^uaiuisaAux USXSJOJ                           'amxixiBiu '
     UOT^EJBTUI Suiaeuxpiooo jo 'Aueduioo aqa 50 uox^ejado Axxep aq^ o^ ^icddns
     XBfiax BUXAXB jo 'spjooej pue s^ooq a^BJodjoo jo 6uxda3>i aq^ 'saxueduioo jo
     UOX^BSJO pue uox^BJOdjooux aq^ 'dnoj6 oaBaw OJO 9y^ JO sanssx euxjn^onj^s
     a^BJodJoo pue xeSax aqi ?o 35x^3                 ux SBM I 'Jaoxjjo xefiaq jaxqo sv
                                   •^o-xBaN OJO.. asn XTT« I dnojg aqri JOJ pue 'saxueduioo
     pa^ETXTJje s^x pue ^BJopBjfia^ui,, se :}x o^ aajaJ                         XTTM      I ^atljeuTaaaq
        'ISDXJJO xeBaT jaxqo SB -A'O ap 'I'd'V'S ojBaN o^o sojaxo-Uaa soxotAjag
     ap BJopeJBa^ui pauxoC 1 £X0Z 'qojew ui -sxxv odruo uxoC ol Bux^aas SEM
        I auix} aq^ ux HaxAja^ux ue peq a« '2X02 U T 'Ja^ei "MOU sq^uom XP :taA9 s
     JOJ    ajaq:} BUTAXI uaaq seq pue SJESA                   xeJaAas JOJ A^TO          ^equ ux paAXx
     peq aq asneoaq 'Z.O0Z-900Z sjeaA aq^ ux 'epx^oxj 'XUIEXH UX BUXAXX                                  SBM
        I axxqM sxxy odna:o jo aAX^e^uasajdaz e se a^TUM TT3 OXBZUOO nam 1
                                                                                         :uox5e6x4saAux
     jnoA        JOJ    lueotjxuBxs        pus    a^exjdojdde      'q.uEAaxajr      a^B     aeq^      S^OBJ
     BUTMOXXOJ aq^ ajBxoap 1 'uxeBaeq eaxd pa^sanbaj sxqa 30 uox^eoxxddE aq^
     aAoaddB o^ srjuamaxa Ajessaoau aqa ssassod 05 noA JOJ 'Ax^uanbasuoo
                                                        •uox^BDx^saAux sxq^ jo loeCqns S^OBJ
     aq^ jo uox^Bfix^saAux jadojd aq^ JOJ uox^emaojux ^uaux^jsd pue Ajessaoau
        '^uaxoxjja      'xnjasn aAeq           1 asneoaq   ' 5a55i5 STU5           BurpSBEoi ^xjeuaq
     Am 103 uTB&:rBq BSTCI e ^saribsa o^ jo^noeso^a ojxqrva eio jo ©OTJJO                               Bym
     aiojeq jeeddB-! 'sajnpaooaa XBUXTUXJO J O apoo xeuoxiEN aqq. jo suoxsxAOjd
     axqeoxxddB pue paq.BxaJ aaq^o pue /,g2 'SSZ                   'XZZ     'seq.eq.s U E O T X S H pa^xun
     aq3 jo uox^nq.x^suoo x^OT^TIOd 9q3 jo xs P U B ..a., uox^oas 'QZ                             saxox^jE
     jo suoisTAOid aq^ uo paseq se                    'uox^BoxxddB Aui sxqa 10 saouanbasuoo
        xeBax    pue    adoos      aq^    jo    aBpaxMOUJ) xinj     q'lTM    pue    am     uo     a^nssajd
     JO aouaxoxA jo UIJOJ ou Bujaq ajaqq. 'BUXOBSJOJ                        aqq jo ar^jTA Ag
                         •Aqxo ooxxaw U T paseq uiaqsAs xeuT^T^O X^T^esjaApu/^fti^ mosj
     201 aBpnf quauiuBTBTJV Aq aqep neq:} uo pansst AxaAxqoajja s-tfM 23i}^ME«\~V-
     qsajie aq^ qeqq MOU pauuojux uaaq aAeq 1 -sax^x^ua x^fi^T pxes dq^i ^FSUTB^W                                r
                                                                                                ^ 4 . ':5"' /- .;
    1     Del Val Affidavit (Translation) (With Certification) Pg 3 of 11                           xv;7cm\V
19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                       t9 XINH NOIXVSIXSaANl
                                                                                       sawiao nvoNVNid do
                                                                                   NOIXV3IXS3ANI 3HX aOd 30lddC
                                                                                     s.aoxnoasoad ivaxNao
                                                                                           xoiaisia
                                                                                     nvasaad 3Hi do soiddo
[sjrneu6ts]                                                                          ivaaNao s.aoxnoasoad
                                                                                          :SPESJ jeq} jess]
              jo aseqoand aj, • {..oopoj,,,; • ZIOZ 'it A Tnr uo "A'O ap "IXL ap • c m p n j i
              soxoxAjas pue -oui ooxxaw oopox 50 uoxnxsxnboe aqq aoj apeiu S B « sajeij^
                                                                                        fSd
              aseqojnd aqi •uebaq oiBaN O J Q jo suoxaejado '2X0S Ajenjqaj 10 sv
                        •dnojB aqq. jo suotsxoap aqafiuxj(euipue ABa^BJ^s aq^ Buxiuauiaxduix
              30 aBjsqo ux auo aqi SBM 030 aqi -STXV jo siaoTjjo qqoq 'a^xq^
              opaueo O T U O ^ U V ?sof se« sjo^oajxp jo pjeoq aq^ 30 UEujJxeqo aqq pue 'a^xqiy,
              XTO O X B Z U O D sew Auedioioo aqq 30 030 aqi "030 e pue sao^oajxp 30 pjeoq
              B 'Bux^aaui sxapxoqaasqs e aimor.Jis aaejodxoo sqx ux psq oxBan oxo
                                      'A'O S P ' T H ap 'S saoxAjag xsu^os^Sd NO        (SI
                                              *A'0 ap * T H ap 'S ejanjv eqsoo NO       (t-I
                                         • p n -a^d fiuxxXTja ajoqsjjo oxBaN O J O       (£1
                         .--                           'P^l "a^a srnseA oxBaw OJQ       (21
                     //^"-v, __                        'P51 'a^d snuixJd oxBaN OXQ (IT
                                                      •p^l -a^a sruacmii oxBaN OJQ         (01
                  ''3 ^ aj'jv\' "                          •p^l -aid snoaa oxfiaKi oxo (6
                                                          •p^l -a^d snjnBi ojBatj O J Q (8
                                                         •p:n -a^d snxaxoj ojBaN O J O (L
                                        1
                                          . J,           'P51 'aid BuxxxT^Q oxBaN O J Q (9
                           'A'D 9P * T H ap 'S soATqBjq.sxuxuipv soxoxAjas ojBaN O J Q (S
                                            'A'O-sp " T H 3P "S ' O X B S M O J Q ejopexado (f
                                             •A'O ap " T H ap 'S oopoi soxoxAjas (£
                                                                           ( 'oui
              ooxxaw oopoi AxTauuoj) "A'O 3P ' T H ap -s OJBaN O J Q Bjopejojaaa (2
                'A'O ap I'd'V'S OJfiaN oxc sojaxojq.ad soTOTAjas ap ejopEjBa^ui (x
                                                                        :ajaM dnojfi oxBaN
              oao aMi 30 saxueduioo uxeui aqx '^x 103 saoxAxas pue xauuosxad 'luaiudxnba
              Ajessaoau aqi 30 uoxqxsxnboe aqq. JOJ pue Ajqsnpux XT 0 aMi 0:l saoxAjas
              30 uoxsxAOJd aqq JOJ 'ejcpeaBaquj Aq paxxoaquoo XT e 'AXUTEIU saTueduioo
              axodeBuxs pue UBOTjatii\f 'ueoxxaw gx punoxe 30 dnoxB B SB« ojBaN O J Q
                                     -Aueduioo aqq jc uoxqEjado aqq uxfiaq oq exopejBaqui
              azxxeqTdeo oq BuxBpaxd sjapxoqajeqs Buouie quamaajfie ue oqux pajaqua 'sxxy
              Buxpnxoux 'sxapxoqajeqs xeuoxqnqTqsux pue x e n PT A TP u T TeJaAas '2102 'i.X
              Ajenjqaj U Q 'qoafoxd sxqq JOJ saoxnosaj uxeqqo oq uoxqeuxpxooo 30 qj033a
              ue apeiu („sxxv„) quauiaoeuew XEqxdeo sxx^ •Ajqsnpux XT 0 aM^ o:t saoxAjas
              apxAOjd oq 6002 'LI Jaquiaoaa uo paqejodjooux S B « BJopexBaqui 'MOIM
                                                        • B U T M O X X O J ajaw Aaqq ABaqejqs pue
              suoxsxoap aqq qqxn aajBe Axx n 3 ^ou pxp 1 pue Aueduioo aqq oq AqxxxqexA aAxB
              pxno« qeqq qxxs us asdmxxB ^ou pxp 1 asneoaq ' ssaoojd pue 3(oejq sqx
            Del Val Affidavit (Translation) (With Certification) Pg 4 of 11
  19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                                {9XINnNOUVOIXS3ANI
                                                                                            ssmaoivioNVNiddo
                                                                                       N0IXV3U.S3ANI 3HX MOd 30lddC
                                                                                          s.aoxnoasoad nvaxwao
                                                                                                 xoiaxsia
                                                                                          ivaaaad BHX do 3oiddo
[sjrueuBis]                                                                               nva3N39 s.aoxno3soad
              OJQ j o 6UTOUEUT3 30 qunouie x^^oq aqq         ' a q e p qeqq 30 sv "p. eAdxqs ^jaaJ^tW leas]
              UIOIJ uijo3qexd snqadmi aqq 30 a s e q o j n d aqq aoueuxj oq uoxxXT111 SLI$ 9T]^Q
              qaj(jeui uexBawJON aq} ux puoq e p a n s s x oxfiaN OJO '&I02 xaqmaoaa u i                 r5d
                       •xeuiad qaj" qoeiquoo japun SBM qeqq £ Bxa oq uoxqxppe ux '(xauiaa!
              soueoxxaw soaxpxqaa uqxM qoexquoo japun pue uoxqexado ux                       (snoaa pue
              snxqxo^ 'snjnBi 'sntuxja) sdn>(oer b pauMO ojBaN OJQ 'bX02 aunp jo sv
               •(^spuog uexBaMJON,, aqq) dn^osr snoaa aqi jo AxaAxxap pue uoxqonjqsuoo
              aqq JOJ pjsAdxqs aqq oq quauiAed xeuxj aqq aoueuxj oq pue '£X02 Jaqoqoo
              pue 2102 Jaqoqoo "T panssx spuoq aqq aoueuxjaj oq qa^jeui uEx6a«jo.M aqq
              ux uoxxXT111 S2i- $SQ jo puoq e panssx oxBaw OJO '{•X02 '62 Axenuer U Q
                                                                    •(„puog snxqjojvl aqq) dn>(OBf
              snxqjoj aqq jo aseqojnd aqq aouBUxj oq 'qa^xeui uexBaMioN aqq ux uoxxxxui
              SLIS    SD jo puoq uuaq-qxoqs e panssx oaBaw OJQ 'CX02 Jaqoqoo ui
                             Idd                       £102 Axnp          snuixuv puB snuiajdns
                             Idd                       £X02 qojew          snqseA pue snqaduii
                             Idd                   2X02 JaqvuaAON             snoaa pus snxqjoj
                         sxaj xaddaM                   2X02 ^inp              snxneT: pue sniuxjd
                          pjBAdxqs                 aqea aseqoxna                      sdnnoef
                                                                          :squamABd Buxpuodsajjoo
              aqq a^eui oq >{ooqjapun qx qoxqw JOJ pue jepuaxeo BUXMOXXOJ                         aqq jad
              se saqep quajajjxp uo sjxed ux pajxnbDB qx qoxq« ' („sdn>(oepu) suuojqexd
              BuxqeAaxa-Jias 8 pajxnboe peq oxBa^ O J Q '£X02 Axnr jo pua aqq qv
                                         'OjBaw O J Q U T qsajaqui qsafijex aqq qqTM japxoqajeqs
              aqq Buxmooaq snqq 'ejopejBaqui jo 3(ooqs xeqxdeo aqq jofcgfrAxaqBuiTxojdde
              'Ax^oa^xpux JO Aiqoajxp jaqqxa             'paBeueui pue paxxojquoo          'paquasajdaj
              sxxv     'quauiqsaAUT      sxqq   qqxM    ' 00'000'000'002$sn      jo     qunouie     xexqxux
              aqq 103 se« quauiqsaAux aqi -sxxv Aq paBeueui qsnjq e qBnojqq ejopejBaqui
              ux quauiqsaAux ue apeui Axqoaxxpux sajojy owq '£X02 qoaew ux 'osxv
                                                                                   •siuxojqBxd snjnei
              puB snuiTJd aqq jo axes aqq Buxoueuxj jo asodjnd aqq qqx« apeui se« anssx
              aqi - U O T X X ™ 0J>£ SSd oq dn 30 puoq e panssx ojfiaN OJQ '2X02 '62 Jaqoqoo
              uo     ' („snjnBT    PUB    „snuixjd„;   sninsi pue   snuixxa    suuojqexd BuxqeAaxa
              -jxas owq squauiqsaAui jadssf UIOJJ pajxnboe ejopejBaqui                  '2X02 u^,-            .
                                                                                                ^ •'''
                   '£002 UIOJJ xauiaj qqx« uoxqexado ux pus qoexquoo xapun („£                    ffpi-K^fg\^^S::
              se unouy    uuojqexd jexnpom e sen        qoxqw Buouie 'sqasse sqx pap^joax j&^oi'5 ''
                                                                                                         3W
                                                                                           ^>,                V,
           Del Val Affidavit (Translation) (With Certification) Pg 5 of 11
 19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                                [9 XINO NOIXV3IXS3ANI
                                                                                                 SaWIMO HVIDNVNId dO
                                                                                            N0IXV01XS3ANI HHX aOd 30lddC
                                                                                s aoxnossoad nvaxNSO
                                                                                       xoiaxsia
[ajnjeu&g] axPPTui aqq ux pue papua xauiad q^xM suoxqexqoBau aqq x a q j s     P^l^^'f^nla^Oad
                                                                                              Ea
        SB ' s j o q x p a a o s ,0H03N OHO JO xawad BUXUIJOJUX qnoqqx« ap ;ui SE« fswraetf l S]
        ^^rls • LIOZ/^Z      a i t J Japun Aqxo ooxxan UT sjaqqew X"fAT0 ut aBpnf qox^qsofffl "
        puooas   aq^      Aq /,X02   'S    Jaqoqoo       uo    Buxssaoojd     J03     paqqxuipe       se«        m
        pue i.102 ' I I    xaquiaqdas uo Aoqdnj^ueq pax^J oxBaN OJQ E J 0 p e j 0 3 j a d
                                                                                    sqoexquoo aqq xa 311 ^ 3
        oq qou JO seqei aqq uoxqxpuoo oq xexoxjjo X3W3d ^ue Aq saaAoxdma JO
        sxaBeueui sqx 30 Aue UIOJJ          'OHSaN OHO U10J3 'MOU>I I SE IBJ se 'paqsanbaj
        SBM   aqxxq ou       'saqej aqq 30 uoxqonpax aqq JOJ X3W3d q^TM sqoejquoo
        aqq   jo uoxqexqoBau aqq Buxxnp qeqq                     pauo-quam     aa pxnoqs         qx     jxasAm
        pue xaoxjjo x^^^ueuxj jaxqo aqq                       'suoxqexado 30 xoqoaxxp aqq               'aqxqm
        Xxo oxezuoo paqedxoxqjed 0H93N OHO Buxquasaadax                             'aAoqE se quauiaajBe
        aqq paqoeax        aw axaqw       'X3W3d    q^t« uoxqexqoBau           qsex aqq       ui      -snqadmi
        JOj OOO'QEIS Pue suuojqexd aqq 30 t Joj uuojqexd Jad Aep jad 000'09I$
        qnoqe qe 'ST qeqq 'sqoejquoo aqq jo aqex aqq qe BuxAed anuxquoo oq x3W3d
        aojoj oq saxpauiaj xsuoxsxAOjd qsanbaj oq papnxoux qoxqm 'ejopEJOjjaa
        30    Aoqdnj>iUBq    aqq     JOJ axxj       oq    aaxBe      oq    ejopejBaqui      jo     sjoqoajxa
        30 pieog aqq oq asodoxd oq papxoap                       'SJOSXAPB    xeuxaqxa 30 uoxqsaBBns
        pue    uoxqepuaunuooaj       aqq    pjsaq        BuxAeq     'XT0     oxezuoo      'jaABMOH              'puog
        uexBaMJON aqq JOJ sjoqTpajo s ,oj6aN O J Q qqTM quauiaajBe ue oq amoo oq
        papuaquT se« qT 'paqeuTUJjaq xawaa qqTM ssaoojd uoxqexqoBau aqq qqTM pue
        saqej aqq oq quamqsnCpe qons paqdaoos ojbaN O J Q aouo 'uaqx -saqej JTaqq
        paqsnCpe OSXE sjoqoeaquoo J O ejaTxddns xauiad jaqqo '«ou^ 1 se sej se
         'pue 'EX^WJOJ e oq qx qoaCqns pue uuojqexd jad Aep jad 00£'SII$ i e uuaq
        qoexquoo aqq jo qsaj aqq JOJ suixojqexd aqi jo saqej xequaj Axxep aqq oq
        quauiqsnCpe pue uoxqonpaj aqq paqdaooe oxBan O J Q Aqajaq« quauiaajBe ue qqxM
        LXQZ qsnBnv ux papua ssaoojd sxqq 'uoTqeTqoBau jo sqquoiJi xejaAas jaqjv
        •qBnojqq BUTOB SBM X3W3<3 ieqq uoxqenqxs x B T 3 u e U T J aqq pue doip aoxxd
        XaJieq jxo     aqq 30 aouanbasuoo e se« sjqx 'sqoejquoo aqq ux suuojqexd aqq
        30 saqej x B i u a3 AxTep aqq oq squauiqsnCpe quajajjtp aqexqoBau oq xauiaa
        Aq paqoequoo S B M oxBas O J Q 't.T02 qojew U T '9X02 pue SI02 ut xauiaa pue
        oxBaN O J O uaawqaq aoeui squamaaxBe pue uoxqexqoBau snoxAajd xaqjv
                                                              "5102 Jaquiaoaa ux xauiaa Aq pajxq S B M
        uiiojqBxd snqaduii qqjxj aqx '^102 Ajenuer ux xauiaa Aq paxxq aaaM suuojqexd
        snoaa pue snxqxoj aqj, £102 XTJdv ux xamaa Aq pajxq axaM suiJOjqBxd snjnEi
        pus snuiTJd aqi 'osxv '9X02 ut papua qeqq qosjquoo E '£ BTH JO qoejquoo
        aqq pauxBqax qi" 'gxo2 0^           2102 woji            xauiaa qqxw dxqsuoTqExaJ ssauTsnq
        pue xenqoejquoo 'XBTOJaumioo e 'Eiopejojjaa Jaqjeuxaiaq ''A'O ap * T H ap
        'S oiBan oxo ejopejojjaa Aueduioo sqx qBnojqq pauxequxeui O J B ^ O J Q
        oq asoxo 30 5iooqs xeqxdeo e peq pue uoxxxxui QQ6 $sf1 oq pectUTiouie! -0x6%^
                                                                                              /" ov         f    -
           Del Val Affidavit (Translation) (With Certification) Pg 6 of 11
 19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                     [9 XINfl N0IXV0IXS3ANI
                                                                                      SSIflliaO IVIONVNId dO
                                                                                 NOIXVOIXSaANI 3HX aOd 3DlddC
                                                                                       s.aoxnoasoad ivaxNao
                                                                                              xoiaxsia
[ajnieuBis] 30 aAxqcquasajdaj xe&ax aqi i^qi paxxdsuejq qx 'jaAawon                    TV
       30 Buxpuex aqi iuaAaid oq suiJ03qexd ue             uo SUOUUEO jaqe^ 30 uox'fgR^iS* ie3S]
       aqq pue qoea ux qjodxxaq aqi oq ssaooe Bux^ooxq UIOJJ qiede 'suuo/qftfdi
       aqq 30 qoea oq paqoqedsxp ajaw sjaAMEX 'UIXB qeqq 01 -qx 30 uoxqr.o^S'
       aqq qequioo pue qsxsax oq suoxqonxqsux aAEB 'xapjo uoTqnqTqsaj qons 30
       Buxuxeax uodn 'aqjqM ITD oxezuoo 'jaAawon -saxqxjoqqne xejapa3 30 dxaq
       aqq qqTM maqq jo uoxssassod a>(Eq oq sjoqxpajo BUTMOXXE snqq 'suuojqexd
       g aqq     BuxpjeBaj Aqxo ooxxaw ux aBpnf             x^uT^T^O ^ ^        pazxxoqqne SBM
       japjo uoxqnqxqsaj E qeqq paujsai osxe S M 'squnooos 5(ueq s^jopejojjaa 30
       Buxxnoas aui paxnx qeqq japxoj uoxqeBxqsaAUX auies aqq moJ3 'osxv
                                               "1VS Aq ques AxaAxqoajja uoxqBuuojux SEM
        sxqq qeqq pauiiojux axaM an 'jaAawon 'aouapxAa paqeoxjqej JO asxej ajan
       Aaqq qsqq ABaqejqs asuajap E S E paqsxxqeqsa SBM qx qoxqM 30 'saxqjed
       pjxqx qqxM suoxqejado 30 suoxqsJBXoaa qBnojqq Aq aiuoo se« uoxqeuiJ03ux
       qong     -^saxueduioo    xiaq5.. qiTM    ejopejojjaa     Aq   qno   paxjxeo          uaaq   peq
        suoxqBJado qeqq 'sBuxqq jaqqo Buouie 'BuTnBxe 'ejopejojjaa pue qsnjq aqq
       qqoq jo squnoooe jjUEq aqq 30 Buxxnoas aqq paajoap AqTO ooxxaw U T aBpnf
        XEUTUITJO e 'qoxqw jo auo UIOJJ         'AuEduioo aqq pue sn qsuxeBe paxiJ uaaq
       peq sxapxoj uoxqEBxqsaAUX x B ; ( a A a s ieqq pauxeax aw 'Axiuanbasqns
                                                                                        • saxueduioo
       dnojo px^s jo sqasse aqq B U T B E U E W anuxquoo oq uoxqezxjoqqne xetiioejquoo
       pue xeBax aqq aAeq jafiuox ou pxnow a« qoxqM qqxw 'axqxssod SBM qoBj sxqq
       qeqq Mauj( SM 'Aoqdnj>jUBq paxxj VHOaVHOJHad qoxqM uo aqep aqq 'LIOZ 'II
        xaquiaqdag jo se 'aouanbasuoo ui " a n 'aid ONITIIHa 0H03N OHO PUB a n ' 31d
        SnWIHd 0H33N OHO pue •Qll 'aid SOHQVT OHOBN OHO '"ail 'Sid SClIiHOa 0H93N
       OHO  " a n "aid sniaawi oaoaK O H O '"an "aid snoaa O H S S N C H O J O saxueduioo
                                                                           se
       aqq ux sxoqoajxp 30 suoxqxsod aqq UIOJJ                X^55™5!?          qons    'axqxssod
       Mau>( pue ejEMB axaw saAxqnoaxa jaqqo aqq pue XT3 oxezuoo qqoq qoxqm
       jo 'saouanbasuoo uxeqjao JOJ papxAOjd qoxqw 'sxaqqo Buouie 'Aoqdnj>(ueq
       BuxxXJ    'qoejquoo puog aqi UT suoxqeBxxqo aqq jo A U B qqTM aouEjxduioo
       -uou 'auiTq anp UT sjoixpajo oi Aed oi axnxxEj se qons aouexxduioo-uou
       jo sasneo x Bj a A as JOJ papxAOjd qoEjquoo pxes 'paxTnooo 9x02 '92 TTi^v
       paqep qoejquoo ueoi puog aqq jo (j uoxqoasqns 'uaaqjxj asnexo Aq JOJ
       papxAOjd se 'quaAa qxnejaa e 'Aoqdnj>(ueq paxxj Exopejojiaa aouo
                 •sjoqxpaxo sqx oq qsajaqux BuxAed doqs oq oxBati OJQ JOJ Apauiaj B
       qaB oq 'pueq jaqqo aqq uo 'pue uuojqexd qqjxj aqq JOJ sxexxop 000'0£I$
       pue suuojqexd      aqq jo f, JOJ Aep jad            sjexxop 000'09I$ Axaqeuij-x&adsu?
                                                                                       .'^il"" ' - v
       30    quamAsd   aqq     uxeqqo   pue   xauiaa pue    oxBaK    OJQ uaawqaq^ ,-."sqoejquoo"'
       quajjno aqq daa^f oq Apamaj xEUOTSXAOJd e uxeqqo oq 'pueq aua^Hwroifc/ph»
        'saTqxxxqexx s, Aueduioo aqq axnqonjqsaa oq SBM ABaqejqs adtt && woai'^d--- -
       UTBUI aqi, 'puog uexBaMJON aqq jo sjoqxpajo aqq qiXM suoi^-fftp&au 3,0 •
           Del Val Affidavit (Translation) (With Certification) Pg 7 of 11
 19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                     [9 XINfl NOIXVOIXS3ANI
                                                                                      sawiao iviONVNid do
                                                                                 NOIXVOIXSaANI 3HX dOd 30lddC
                                                                                   s.aoxnossoad ivaxNao
                                                                                             xoiaxsia
                                                                                    "isaaaai SHJJO soiddo
I3jrneu6ig] aqq aAoxdde oq 'am qsuTeBe panssx quexjew q s a j j e aqq j o uc T ^ e ^ l ^ j l g ^S9xn03S0ad
                                                                                                         |Bas]
         qsanbaj oq    'sBuxpaaooxd x^Bai quEAaxaj aqq Buxqaxduioo J\>qJv • 0^eaiiEM;
                                                  •qxjauaq Am J O J utefiJEq saxd e qs;inl
         Oi quauinoop sxqq j o      suuaq aqq ux aouexeadde Aui qdaooe 01 -aNO
                                             :HOinoasoad oiiana 'nox ao isanOaa
         ATioiioaasaa i ' SNOiivNTnaxa ana ONW sNonvsrertoaa at SIHI HUM
                                                           •qsanbaj snqq joqnoasoxd oxxqna
         aqq 10 aoxjjo sxqq pxnoqs 'sxxeqap ajom qqxM aqnqTjquoo oq pue '- vuxq uo
         pajjajuoo aABq i qeqq uoxqisod aqq uo quamoui sxqq UIOJJ Buiqdaooe snqq Aauxoqqe
         ssuejsp Am Aq osxe psuBxs ST qeqq quauinoop - 'paTjTqej aq oq spaau quauinoop
         sxqq aseo ux xesodsjp jnoA qe uie i qeqq uoTquam aui qax                'AXX^UTJ
                                                             •uoTqeBTqsaAux sxqq 30 jaqqeui
         sqoej aqq JOJ uoxqoe XEUTUITJO aqq 30 uoTqouxqxa aqq JOABJ AUI U X aajoap
         oq 'auixq anp U T 'pue paqsanbaj uTefijeq eaxd aqq aAoxdde oq 'aui qsuxeBe
         panssx   quejjBM qsajje aqq 30 uoxqexxaoueo aqq qsanbaj oq joqnoasoja
         oxxqna aqq jo aoxjjo sxqq jo qsanbaj 1 'BuxoBaxoj aqq jo anqjxA Ag
                                                                     "VHOaVHOaiNI oq quas aq
         pinoo qsnjq pauoxquauiajoje aqq UIOJJ VHOa\fHOaHad Aq paAxaoax saoxnosaj aqq
         qeqq uxequTeui oq BuTuoseaj XB'ii^s^i'-100 J 0 X^Bax Aue 'Buxpueisjapun Aui ux
         'ajaqq sx J O U 'ejopBJOjjaa oq saxusduioo BuxuTExduioo aqq UIOJJ saoxnosaj
         jo jajsuexq aqq ezxjoqqne JO Moxxe pxnOM qeqq 'uoxuxdo Am U T 'uoseaj ou
         sew axaqq aouTS 'ejopejojjaa xoj papuaqux qou S B M auioouT S E saTueduioo
         Buxuxexdmoo aqq Aq paATaoaj saojnosaj aqi qeqq uxequxeui oq P X X B A uaqq
         sx qi •quauiaajBe qsnxi aqq UIOJJ 3NIN asnexo ^              pauiSAOfi S E M squauiAed
         qsnjq aqq BuxpieBaj squauiAed 30 AqxjoTjd pue asn aqq qeqq qno quxod oq
         queqjoduix sx qx 'osxv 'ITO oxezuoo SBM 'saTueduioo BuxuTexduioo aqq UT pue
         ejopEjo3Jaa ux qqoq paATaoaj saoxnosaj aqq qqxM op oq qeqM 30 suoxsxoap
         aqq Bux^em auo aqq qeqq 'aoexd qsxxj aqq ux 'aqeqs ueo 1 pxeBax sTqq
         UT   'snqi -an 'aid 'snoaa OHOHN OHO pue '-an "aid 'snwiaa OHOSN oao
         '•an 'aid 'snaim 0H93K OHO " a n           'aid 'sniinoa OHDSN OHO squeuxexdmoo
         MOU aqq jo squnoooe aqq oq sqsaxaqux qqxM jaqqaBoq                 'squnoooe sqT oq
         saojnosaj paATaoaj exopBJojjaa '9X02 0 i HOZ ^0x3 qeqq aqou oq quBqjoduiT
         sx qi • gsgx/a qsnjq U10J3 ejopeiojiad Aq paAxaoax saoxnosaj aqq 30 asn
         aqq pue uoxqejqsxuxuipe aqq qqxw op oq aAeq japxoj sxqq ux uoxqeBxqsaAUT
         japun    sqoej aqq 30 qjed qeqq         aJBMB me     1   'pueq jaqqo     aqi U Q
                                                                     •pjenB Aqxjn^z^s aqBAXxd,
         e pue AouaBv uoxqeBxqsaAUi XBUXUIXJO aqq UIOJJ quaBe ue q^tA QJq^aBcj-j
         tiuojiExd snoaa aqi oq paATjje peq suiiojqexd aqq BUXUMO saf^e^oo],stiq
                                                                                          ' ( ' X 'd v
           Del Val Affidavit (Translation) (With Certification) Pg 8 of 11
 19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                                                                                               [9 XINCI NOIXVOIXS3ANI
                                                                                                S3WiaO IVIONVNId dO
                                                                                           NOIXVOIXSaANI 3HX dOd 30lddC
                                                                                               s.aoxno3soad ivaxNao
                                                                                                     xoiaxsia
[ajn|Eu6is]
                                                                                               ivaaaad SHX do aoiddo
                                                                                               ivaaNao s.aoxnoasoad
                                                                                                   :spe3j JBIII teas]
                                                                                                         r9d
                      •aw   HO   aaaaajNoo Nasa    SVH I V H I   Nomsod      SHI NO INHWOH SI HI
                W0H3 Sld300V OHM 'VIHHaA3H0a IMA 130 OSNOIV 'HW 30 A3NH011V 3SN3Jaa
                                            issoajw svawoxaa oaiwNaaa
                                            wiaaaAanoa    TYA      laa   OSNOTV
                                                      [ajnieu&sl
                                                    xTixiaioaassrat
                                                                                          -uoxqeBTisaAUT
              STqq   jo     jaqqeui sqoej    aqq    JOJ uoxqoe           xsui^T^3   aqq   30   uoxqouTqxa
              aqq JOABJ      AUI UT aaxoap oq      'auixq anp ux         'pue paqsanbaj uxefijea eaxd
            Del Val Affidavit (Translation) (With Certification) Pg 9 of 11
  19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                  A)|3 ooixs^jo sojjsnf jo}jno3 joiisdng aqjjo qsjUEds-qsjiSug JOJOJEJSUBJX |Bpiyo
                       A;p 03|xsi^jo(3uo XJXJS) 19 xaquinjsi jsisanv aiRnj puspzi^ei                                js Asiuonv
                                              Z3|BZU03 BI3J«0 JOpB.\|BS auilEf '
   ^ ,f / N /
     '   \      .M O
                                      /7y
                                                                                        \ fU
                                                                                                                                  '38pa[MOU5|
    Am jo isaq aq; oj 3i3|dui03 pue sail st 'qsijsuj 01 qsiuBOg UIOJJ UOIJBISITBJ) juassad aijj jsq^
                                                                                                        :SUJMO[|OJ aqi AJIJJSO 'JOIE|SUBJX
    i|SiiSu3-qs|UBds SB SUIJOB '(8102 '£2 qoJBf\ jo Aji^ ooixatM aqijo soijsnf jo ]Jti03 jouadns aqi jo (unsung
    pioiprtf] jvioipnf uiiajog aqt jo 'UOIJMS aopoj^ ';q8i3 Ayoj aged uo apsiu uoijBoqqnd aqj oj SuipjoooE)
    Xio ooixaj^j aqj jo aoiisnf jo yno;} iouadng aqj jo JOIBJSUBJJ, qsiiSug-qsiueds |W0LyO ^ ^ D oajxay\i jo
    (auo AJXIS) [9 jaqmnu jajsaiiv 3!lclnd I^Japaj (MBq re Aaujowy 'zaipzuoo eisjef) JopBA[Bs auiicf
                                                                                           g , ^ ' 0 | jaquia(d3s 'XJIQ ooixa^
                       (aaajaaiu puBsnoqj-OAg/auo A4JOJ pajpunq iqSia puesnoqj auo) 6I0Z/H'8'I
                                                               iioijB|sueax
                                                              no!}B3ijiua3                                                   —
                                                         xw ttfiu KfjilUMitiiujoJ amun
                                                                 iM»-ie-ii-is
                                                                 £!>-S6-«|-ZS-SS
                                                                 JS-t»-SVSS-SS
                                                                «-9i-«-SS-iS S
                                                                  zufnf onusg                                 \ V
                                                                                                                J
                                                                                                                     /
                                                                                                                     > ? t ,1 \
                                       £113 o a m M J 0 T9 J»|iiinN 13U3UV stiqaj iBupaj / ^ z q IE ^^tuouy
                                                  zatyzNoo VPMYO MOOVAIVS awivf
         Del Val Affidavit (Translation) (With Certification) Pg 10 of 11
19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
                       oofxajAi ap pepnjQ B[ ap epijsnf ap jouadns IBunquj_ |ap icyBdsg-saiSui JopnpBix oiuacj
                  •'   ^
                                         ooixajAj ap pBpnp B] ap oun A Bjuasas ojauinu ooqqrfj j4ipaxi03
    ' -< /                 (n
             Y             i
   c                                                        ZSIBZUOJ) BIJJBO JOpB, IBg aUlIEf
                  1
          J ,
   h                            ^
             v|
                                                       ^W
                                                                                                       EJSJA B| E aAnj anb IBUISUO pp wpuajua
       A jaqes |Ba| IUI B B}a|duioo A [ay sa 'sa|3ui \e IOUBUSJ EUiotpj jap uoiaonprnij aiuasajd B| anf)
                                                                                                                                lajuamSjs oj JEISUOO
       oSeq A ooyjyao 'jopnpEJx ojuad ap japBJEo iui ap ojoiojafa ua '(oqoojoaip [iui sop |ap OZJEUI ap saijijuiaA
       jap ooixfjq dp pvpnij vj sp moustif 3p Muadrtg punquj pp ptoipnp uiiapg |ap 'SOSIAV ap upiooas 'oqao
       A ejuajEno Bui§Bd E| ua BPEZIIBSJ uoiaeaiiqnd ajUEipaui EJSUOD unSas) ODIXJIAI ap pepni^ B| ap Bpiisnf ap
       jouadng [Bunqux jap BiDjjsnf ap UOIOBJJSIUJUIPV E| ap jsjiixny '|OviBdsg-sa|8ui jojonpEJX ojuaj X ootxapv
       ap pBpni3 BJ ap oun A Biuasas ojauinu oaiiqnj jopaxio^ 'zaiczuoj) epjBO JopBAiBg auiief
                                                        SAanapaip JIUI sop p p ajqiuaijdas ap zaip e 'oaaa^j ap peptiQ
                                    (aAanniaaip IJIU sop/oun A e^uajena sojuapoqao (iui) ^lOZ/XPS'l
                                                                             uoi.MnpBJX
                                                                            U013B31JIJJ33                                   **-.—            ^
                                                                     XU'U/M saMiuiiHtBuuoJ tnaun                              ~    ^
                                                                     xxu'wcj vaiduianjvmiojgfr}}ui                          - ^      :
                                                                            iMB-ttMI-JS                                 j „ -' "
                                                                            Et-S6-Sfl-M-i«                               < ~ "r         i
                                                                            W-M-tMKS                                     ' -J'l ,      •"•        ,_-__•-
                                                                           «-91-«-«-iS a                                  ' -^ ' "               X
                                                                                                                                                          -
                                                                        omxjw app«i>ni3 'OIKO                              * J-       S [ . l_        x
                                                                            ijjfi\foiio> H                                       st / x*         .X
                                                                               a>|o4nM                                                 v J \ V
                                                                (DIJU'P »P«[ »'«!)PP«iy "M •I"" ""O)                                       _ -   '
                                                                       tOT oq^tdsaa tot Ti<wl»a
                                                                       Louvdag -s^lfu] joisnpux
                                     o^«?W >P P*PnO »l »P fft opB3yuJ»3 opvAUj jopeipa)^ / o:>ix?p( >p pvpm^ e[ ap (9 oajqid JopauCQ
                                                               zanyzNOo vjoavo HOOYATVS 3wrvf
         Del Val Affidavit (Translation) (With Certification) Pg 11 of 11
19-01360-scc Doc 7-3 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 2-T-
